Exhibit 10.1

 

LOGO [g82748ex101p1a.jpg]  

Law & Administration

19975 Victor Parkway

Livonia, MI 48152

Tel 734.591.3000

  LOGO [g82748ex101p1b.jpg]   Date:   February 6, 2009     To:   Brian Husselbee
    From:   Todd Wiseley     Re:   NCH Transaction – Revised Incentive Program

As you know, the Valassis Board of Directors met in December and approved the
potential sale of NCH Marketing Services, Inc. and subsidiaries (the
“Business”), and the engagement of an investment banker to assist with this
process. In light of this potential transaction, the Board did not approve
extensions of employment agreements or the granting of stock options to NCH
executives at this time. However, if Valassis withdraws this plan or is unable
to find a suitable buyer, the Board agreed to consider employment agreement
extensions and stock option grants for the appropriate NCH executives.

Following is the revised proposed incentive structure for Mr. Husselbee related
to a potential sale of the Business. The proposed incentive structure includes a
Success Fee and Severance Arrangement as outlined below:

Success Fee

The success fee will be payable by Valassis Communications, Inc. based on the
criteria outlined in the table below. The success fee will only be payable to
Mr. Husselbee if the Business is sold to a strategic or private equity buyer
without management participation. Management participation with respect to
Mr. Husselbee shall be defined as equity participation in any form by
Mr. Husselbee in the purchase of the Business or material participation on
behalf of the purchaser by Mr. Husselbee that is outside of the normal scope of
cooperation, however, such definition shall exclude (1) the award of stock
options to Mr. Husselbee, or (2) Mr. Husselbee rolling his success fee into
Newco, or (3) personal investment not to exceed $750,000 by Mr. Husselbee
individually or collectively with certain other specified executives (hereafter,
“Management Participation”). In the event there is Management Participation by
Mr. Husselbee, he will be ineligible for any success fee. Any success fee
payable will be paid in cash within 30 days of the closing of the transaction.
Eligibility for the success fee will be contingent on Mr. Husselbee’s good faith
participation and cooperation throughout the process of selling the Business.
Mr. Husselbee will be deemed to be acting in bad faith or without cooperation if
there are two or more documented instances of non-cooperation during the
process. Mr. Husselbee will have 24 hours to cure any claim of non-cooperation.
The success fee amounts noted in the table below is based on a multiple of
Mr. Husselbee’s annual base salary immediately prior to the closing.

 

     Consideration of        Up to $100 million     Between $100 million and
$115 million     Over $115 million        Private
Equity
Buyer     Strategic
Buyer     Private
Equity
Buyer     Strategic
Buyer     Private
Equity
Buyer     Strategic
Buyer  

Husselbee, Brian

   1.25 x   1.75 x   1.5 x   2.0 x   1.75 x   2.25 x

In addition to the success fee opportunities outlined above, in the event the
Business is sold, Valassis will seek approval of the Compensation/Stock Option
Committee to accelerate the vesting of options and restricted stock for
Mr. Husselbee. Furthermore, the company will use its best efforts to allow
Mr. Husselbee to participate in any equity plan programs that impact his stock
options/restricted stock per the terms of any such program.



--------------------------------------------------------------------------------

Severance Arrangement

In addition to the success fee outlined above, Mr. Husselbee will be eligible
for the severance payment as indicated in the event that either (1) any existing
employment contract with Mr. Husselbee is not renewed by the buyer
contemporaneously with the closing or immediately post-close, or
(2) Mr. Husselbee is not otherwise offered an employment or severance
arrangement by the buyer within twelve months post-closing, or (3) any existing
severance obligation of the Business is not honored by the buyer; and
Mr. Husselbee is actually terminated within twelve months of the closing other
than “for cause”. The severance amount below is the only severance that
Mr. Husselbee will be eligible to receive in the circumstances outlined above
and such amount will not be additive to any other severance benefits received in
any form or from any party.

The severance payment noted below is based on the indicated multiple of
Mr. Husselbee’s annual base salary immediately prior to the closing. Any
severance amount payable will be paid in a lump sum in cash within 30 days of
the triggering event. Eligibility for any severance payment will be contingent
on Mr. Husselbee’s good faith participation and cooperation throughout the
process of selling the Business. Mr. Husselbee will be deemed to be acting in
bad faith or without cooperation if there are two or more documented instances
of non-cooperation during the process. Mr. Husselbee will have 24 hours to cure
any claim of non-cooperation.

 

     Severance
Payment  

Husselbee, Brian

   1.0 x

In addition to the severance payment noted above, Valassis will offer COBRA
benefit continuation at Valassis’s expense for a time period commensurate with
the severance period outlined above for Mr. Husselbee.

Miscellaneous

With respect to other requests by management of the Business:

 

  •  

Valassis will not pay for legal fees for Mr. Husselbee associated with assessing
this proposal or otherwise associated with the potential sale of the Business

 

  •  

Valassis will not pay for outplacement services for Mr. Husselbee.

European Subsidiaries

In the event that only the European subsidiaries of the Business are sold, the
Success Fee and Severance Arrangement structures shall be as follows.

The success fee will only be payable to Mr. Husselbee if the Business is sold
without Management Participation. In the event there is Management Participation
by Mr. Husselbee, he will be ineligible for any success fee.



--------------------------------------------------------------------------------

Any success fee payable will be paid in cash within 30 days of the closing of
the transaction. Eligibility for the success fee will be contingent on
Mr. Husselbee’s good faith participation and cooperation throughout the process
of selling the Business. Mr. Husselbee will be deemed to be acting in bad faith
or without cooperation if there are two or more documented instances of
non-cooperation during the process. Mr. Husselbee will have 24 hours to cure any
claim of non-cooperation.

 

     Success
Fee

Husselbee, Brian

   $ 125,000

In addition to the success fee outlined above, Mr. Husselbee will be eligible
for the severance payments as indicated in the event that either (1) any
existing employment contract with Mr. Husselbee is not renewed by the buyer
contemporaneously with the closing or immediately post-close, or
(2) Mr. Husselbee is not otherwise offered an employment or severance
arrangement by the buyer within twelve months post-closing, or (3) any existing
severance obligation of the Business is not honored by the buyer; and
Mr. Husselbee is actually terminated within twelve months of the closing other
than “for cause”. The severance amount is the only severance that Mr. Husselbee
will be eligible to receive in the circumstances outlined above and such amount
will not be additive to any other severance benefits received in any form or
from any party.

The severance payment noted below is based on the indicated multiple of
Mr. Husselbee’s annual base salary immediately prior to the closing. Any
severance amount payable will be paid in a lump sum in cash within 30 days of
the triggering event. Eligibility for any severance payment will be contingent
on Mr. Husselbee’s good faith participation and cooperation throughout the
process of selling the Business. Mr. Husselbee will be deemed to be acting in
bad faith or without cooperation if there are two or more documented instances
of non-cooperation during the process. Mr. Husselbee will have 24 hours to cure
any claim of non-cooperation.

 

     Severance
Payment  

Husselbee, Brian

   1.0 x